Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,605,731. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are merely are broadened version of the patented claims, and/or use slightly different language.  Consider the example below:
Patented Claim 15 – US Patent 10,605,731
Instant Claim 1 – US Application 16/792483
An image processing method of a fluorescence image in which a fluorescence image of a cell acquired by measuring a sample subjected to a pretreatment for labeling a target site in the cell with a fluorescent dye is processed, the image processing method comprising the steps of: 
extracting one or more bright spots in the fluorescence image including the target site; and 
changing a pixel value of at least one of extracted bright spots based on the pixel value of each bright spot.
A fluorescence image analyzing apparatus comprising: 
a light source that emits light to a sample including a cell labeled with a fluorescent dye at a target site; 
an imaging unit that captures a fluorescence image of the cell that emit fluorescence by being irradiated with the light; 
a processing unit that processes the fluorescence image captured by the imaging unit; and 
a display unit that displays the fluorescence image processed by the processing unit, wherein the processing unit performs: 
an extraction process of extracting one or more bright spots in the fluorescence image including the target site, 
a changing process of changing a pixel value of at least one of extracted bright spots based on the pixel value of each bright spot, and 
a display process of displaying the fluorescence image whose pixel value is changed on the display unit.


In the instant case, the method claim is obvious in view of the patented apparatus claim 1, given the obvious aspects in light of structure and the functional claiming of the processing unit.  Furthermore, aspects drawn to “differences of pixel values between the extracted bright spots are relatively reduced” is an obvious step in light of the features of patented claims 4-10, drawn to increasing and decreasing pixel values relative to other pixels and regions, while also maintaining a magnitude relationship (e.g. managing contrast, noise, etc.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C BRYANT whose telephone number is (571)270-1282.  The examiner can normally be reached on M-Tu-W-F / 7a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL C. BRYANT
Primary Examiner
Art Unit 2884



/MICHAEL C BRYANT/Primary Examiner, Art Unit 2884